DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-23-2021 has been entered.
Applicant’s amendments and remarks entered 04-23-2021 are acknowledged. Claim 15 is amended, new dependent claims 19-23 are entered. Therefore claims 1-23 are currently pending in the application with claims 1-14 withdrawn as directed to non-elected inventions. Continued examination of claims 15-23 is presented below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically: For claim 15 a kit comprising a “positive control sample comprising autoantibodies indicative of an inflammatory or autoimmune disease” and for claim 19 “wherein the kit further comprises a negative control”.  Applicant cites the instant specification [0039], [0047], [0051], [0067], [0069], [0075], [0076], [0077], and [0079] as providing support for the amendments to the instant claims. Looking to the specification sections [0067-0070] are particularly concerned with the specific composition of the kits which are instantly claimed. Looking to these paragraphs one finds that the applicant does not describe that the kits may include a positive control containing autoantibodies indicative of an inflammatory or autoimmune disease, or a negative control. Additional paragraph [0039], [0047], [0051] referenced do describe that a “reference level “sample may be utilized for performing an immunoassay of the example however this terminology is not utilized in the description of the invention claimed as a kit. Additionally for an “Example” [0075], [0076], [0077], describes an Anti-PAD2 ELISA assay which utilizes a “known positive patient serum which is serially diluted and included as a standard on each plate” and inclusion 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims 22 and 23 which depend from the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Damgaard (Journal of Immunological Methods 405 (2014) 15–22), Van Eyck (US20150031048A1) and Stoecker et al (US20160355565).  With respect to claim 15 and 17 Damgaard and Van Eyck teach a test comprising a substrate for example an ELISA plate to which a capture probe comprising recombinant hPAD2 protein is bound (abstract; results 3.1, p.17; fig. la, pl8). Van Eyck further teaches that PAD2 protein may be included as a kit including additional components such as wash buffer and instructions for a test, such as an ELISA test, for the . 
Claim 18 describes that a binding reagent is included in the kit as described in claim 15. Damgaard et al teaches that microtiter ELISA plates were coated with recombinant PAD2s for the detection of anti-PAD2 antibodies in the presence of "coating buffer" as such a "binding agent" for the purposes of binding the recombinant PAD2s capture probe to the microtiter plate substrate (2.2, p16). Additionally looking to Van Eyck it is apparent that in such assays, the capture probe, in this case PAD2 protein or fragments thereof, may also be attached to the 
Claim 21 describes that the kit comprises reagents and/or buffers for carrying out the immunoassay. Van Eyck for instance describes that kit can comprise for instance a washing solution as such a reagent or buffer for carrying out the immunoassay. Taken together it is therefore obvious to utilize a binding reagent in the described assays for the purposes of attaching a capture probe to the surface of a substrate for subsequent downstream detection applications, and the inclusion of reagents for carrying out the assay would be included as a matter of standardization and convenience. 
With respect to claim 16 and the printed instructions, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture. See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to an old article cannot render the article patentable. In the instant case, as described above for instant claims 15, 17 and 18 the test kit as claimed is obvious in view of Damgaard and Van Eyck, and Stoecker and is therefore "old "matter. The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statutes make no provision for patenting of an article or composition which is not, in and of itself, new. Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur. Further, In re Miller 164 USPQ 46 (CCPA 1969) and In re Gulak (CA FC) 217 USPQ 401 relate to a mathematical 
 With respect to new claim 19 and the additional limitation that a negative control is included in the kit, the testing of Damgaard utilizes a negative control in the form of a mouse IgG1 “isotype control” which has no known reactivity to the rhPAD2 which is coated on the plate (fig 1). This type of negative control is an important and standard component of any testing procedure, for the purpose of validating the appropriate functioning of the assay (ELISA for instance), as the “negative control” should have little readout signal produced when the 
Claim 20 describes that the kit of claim 15 positive control it appears, may be indicative of for instance Alzheimer’s disease. The disclosure of Van Eyck describes the utility of detection of PAD2 autoantibodies for the detection of inflammatory or autoimmune disease of the brain (0063) of which Alzheimer’s is included as a neurodegenerative condition that would be beneficially included in the diseases that may be detected by the kits of the invention. It would be obvious to include a positive control utilizing autoantibodies that are indicative of the disease that one wishes to potentially diagnose when utilizing the kit to perform an assay. 
	Claims 22 and 23 describes the solution that may be utilized to adsorb the “capture probe” in this case PAD2 protein to the substrate a concentrations greater than 100ng/ml or 1000ng/ml up to 10,000ng/ml. This assumes that the section 112 rejection is corrected to incorporate that the designation of the capture probe as what the applicant intends the claims to read otherwise modifications are required to the independent claim to obviate the preceding indefinite section 112 rejections. Figure 1 of Damgaard the authors describe that they created an ELISA assay to detect the PAD2 protein. The authors described that they tested potential antibodies to the PAD2 protein in plates coated with serial dilutions of rhPAD2 , with the figures presented showing only the comparison of binding at the coating concentration of 50ng/ml of coating buffer PAD2 protein concentration. It is obvious from this disclosure that the authors tested additional compositions of coating concentration, for example those which are less than the presented concentration (for instance 5ng/ml) and those which are greater than this concentration (for instance 500ng/ml and 5000ng/ml) as a matter of routine optimization of 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18, 21, 25-29 of copending Application No. 15945396 and Van Eyck et al. and Stoecker.  Although the claims at issue are not identical, they are not patentably distinct from each other because analogous to the instant claim 15 the cited claims in the copending application are directed to a kit comprising a PAD2 protein or portion or fragment thereof "capture probe", bound to a substrate including a positive control sample comprising autoantibodies indicative of a disease, in the reference claims this is rheumatoid arthritis an accepted type of inflammatory disease (15945396, claim 18). As described in the instant claim 18, the cited application claim 21 similarly claims that the capture probe is bound to the substrate of choice with a binding reagent. Claims 25, 27, 28 and 29 present identical limitations to the instant claims 19, 21, 22 and 23. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments -35 USC § 103
	With respect to the previous rejection of the claims 15-18 and applicant describes that the reference of Damgaard et al does not teach obtaining sample comprising autoantibodies from a subject having an inflammatory or autoimmune disease. Applicant further describes that Van Eyck does not teach detecting autoantibodies against PAD2 or obtaining samples containing autoantibodies from a subject having an inflammatory disease. The kits that are disclosed in Van Eyck are described as detecting PAD2 protein, as opposed to autoantibodies that are instantly claimed.  In response, it is found that as applicant describes the reference of Van Eyck does focus on the detection of PAD2, and other proteins as an indicator of a brain injury and the subsequent tissue damage and inflammation that occur. Encompassed in the term “brain injury” are events caused by infections or infectious agents, which are known to cause inflammation in a subject (0067).  Although the reference of Van Eyck primarily focuses on the detection of proteins as biomarkers of such inflammation and tissue damage, the reference specifically points out that autoantibodies to the proteins disclosed (including PAD2) are contemplated as potential biomarkers for detecting the brain inflammation described (0098 “as well as autoantibodies to any of the foregoing”)(0006 “as described herein the present invention also provides methods for the detection and quantification of autoantibodies to the unmodified and/or modified brain injury biomarker proteins listed”)(0038-0045). In summary Van Eyck in fact does teach detecting autoantibodies to PAD2, and these autoantibodies are detected in biological samples derived from subjects that have or are suspected of having inflammation (“brain injury”).  Therefore it is the appropriate combination of the teachings of Damgaard, which teaches the creation of an ELISA to detect antibodies to PAD2, and Van Eyck 
	With respect to the currently amended claims the applicant argues that the disclosure of Damgaard and Van Eyck do not teach or suggest that a kit may include a “positive control sample comprising autoantibodies indicative of an inflammatory or autoimmune disease”.  As a supplementary teaching to that of Van Eyck, the reference of Stoecker et al describes assays formulated to detect diagnostic autoantibodies to a disease that is characterized by the production of autoantibodies to endogenous proteins. (0106, 0107). The inclusion of such an autoantibody containing sample would therefore be obvious in the instant case for the purposes of validating the functionality of the test and as a comparator when run in parallel with unknown subject samples as is suggested by Van Eyck (0118). 

Summary: No Claims are allowed. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644